*178ON REHEARING.
Long, J.
A motion for rehearing has been granted in this case; and, upon further consideration, we are now satisfied that the fish-chute complained of abuts upon a part of the main track, and not upon the side track, as held in the former opinion, and that such main track upon which the fish-chute abuts is not within the yards of the defendant company. The rule is very different than where such obstruction abuts upon a side track. Such ' conveniences near side tracks, or abutting on them, are usually necessary for the conduct of railroad business, and, in making up trains, brakemen and switchmen must be on the lookout for them; while, where they abut on the main track, and not in yards where trains are usually made up, servants of railroads may expect that such obstacles will not be placed in so close proximity to the track as to make them dangerous. The plaintiff was not familiar with the surroundings, and had had no opportunity to make himself familiar with them. The rule might be different had he been familiar with the position of the. chute. For these reasons, the judgment must be affirmed.
The other Justices concurred.